                  UNITED STATES DISTRICT COURT
               WESTERN DISTRICT OF NORTH CAROLINA
                       CHARLOTTE DIVISION
                         3:21-cv-00282-MR

CHRISTOPHER ALLAN MCABEE,        )
                                 )
              Plaintiff,         )
                                 )
vs.                              )                     ORDER
                                 )
FNU MARLOW, et al.,              )
                                 )
              Defendants.        )
________________________________ )

      THIS MATTER is before the Court on review of Plaintiff’s Complaint

[Doc. 1], filed under 42 U.S.C. § 1983.

      Pro se Plaintiff Christopher Allan McAbee (“Plaintiff”) is a pretrial

detainee currently held at Gaston County Jail (the “Jail”) in Gastonia, North

Carolina. He filed this action on June 14, 2021, pursuant to 42 U.S.C. §

1983, naming FNU Marlow, identified as a Deputy of the Jail; Alan Cloniger,

identified as the Sheriff of Gaston County; and the Gaston County Sheriff’s

Department, as Defendants in this matter. [Doc. 1]. Plaintiff’s Complaint is

illegible in that the ink or pencil is too light for the Court to read. This is

particularly true of the factual allegations on page five. From what the Court

can tell, Plaintiff alleges that he was assaulted on March 16, 2021. [Id. at 5].

The Court, however, cannot conduct meaningful initial review on Plaintiff’s



         Case 3:21-cv-00282-MR Document 4 Filed 06/15/21 Page 1 of 2
Complaint as submitted. The Court will, therefore, order Plaintiff to submit

an Amended Complaint that is fully legible and allows the Court meaningful

review.

      IT IS THEREFORE ORDERED that Plaintiff shall submit an amended

complaint that is fully legible, signed, and dated within thirty (30) days of this

Order. If Plaintiff fails to timely submit an amended complaint in accordance

with the terms of this Order, Plaintiff’s Complaint may be dismissed without

prejudice and without further notice to Plaintiff.

      The Clerk is instructed to mail Plaintiff a blank 42 U.S.C. § 1983

Complaint form.

      IT IS SO ORDERED.

                               Signed: June 15, 2021




                                          2

          Case 3:21-cv-00282-MR Document 4 Filed 06/15/21 Page 2 of 2
